Motion Granted; Petition for Writ of Mandamus Dismissed as Moot and
Memorandum Opinion filed April 19, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00057-CV
                                   ____________

                       IN RE NELSON T. HENSLEY, Relator



                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 257th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2006-14036


                      MEMORANDUM OPINION

      On January 25, 2011, relator Nelson T. Hensley filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P.
52.1. In the petition relator asks this court to order the respondent, the Honorable Judy
Warne, presiding judge of the 257th District Court, Harris County, Texas, to vacate orders
signed December 16, 2011.
       On April 13, 2012, relator filed a motion to dismiss the petition for writ of
mandamus because the underlying suit was dismissed pursuant to settlement. The motion
is granted.

       Accordingly, the petition for writ of mandamus is ordered dismissed as moot.

                                        PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Boyce.